UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-34889 Charter Financial Corporation (Exact name of registrant as specified in its charter) United States 58-2659667 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1233 O.G. Skinner Drive, West Point, Georgia (Address of Principal Executive Offices) Zip Code (706) 645-1391 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such requirements for the past 90 days.YESxNO ¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESxNO¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if smaller reporting company) Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOx The number of shares of the registrant’s common stock outstanding as of May 7, 2012 was 18,337,040, including 11,457,924 shares (or 62.5%)held by First Charter, MHC, the registrant’s mutual holding company and an affiliate of the registrant. 1 CHARTER FINANCIAL CORPORATION Table of Contents Page No. Part Part I. Financial Information Item Item 1. Consolidated Financial Statements (Unaudited) Condensed Consolidated Statements of Financial Condition at March 31, 2012 and September 30, 2011 3 Condensed Consolidated Statements of Income for the Three and Six Months Ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended March 31, 2012 and 2011 5 Condensed Consolidated Statements of Stockholders’ Equity for the Six Months Ended March 31, 2012 and Year Ended September 30, 2011 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended March 31, 2012 and 2011 7 Notes to Unaudited Condensed Consolidated Financial Statements 9 Item Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item Item 3. Quantitative and Qualitative Disclosures about Market Risk 55 Item Item 4. Controls and Procedures 56 Part Part II. Other Information Item Item 1. Legal Proceedings 56 Item Item 1A. Risk Factors 56 Item Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item Item 3. Defaults Upon Senior Securities 57 Item Item 4. Mine Safety Disclosures 57 Item Item 5. Other Information 57 Item Item 6. Exhibits 57 Signatures 58 2 Part I. Financial Information Item 1. Financial Statements CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION March 31, September30, Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other financial institutions Cash and cash equivalents Loans held for sale, fair value of $1,257,936 and $299,744 Securities available for sale Federal Home Loan Bank stock Loans receivable: Not covered under FDIC loss sharing agreements Covered under FDIC loss sharing agreements, net Unamortized loan origination fees, net (non-covered loans) ) ) Allowance for loan losses (non-covered loans) ) ) Loans receivable, net Other real estate owned: Not covered under FDIC loss sharing agreements Covered under FDIC loss sharing agreements Accrued interest and dividends receivable Premises and equipment, net Goodwill Other intangible assets, net of amortization Cash surrender value of bank owned life insurance FDIC receivable for loss sharing agreements Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits $ $ FHLB advances and other borrowings Other liabilities Total liabilities Stockholders’ equity: Common stock, $0.01 par value; 19,859,219 shares issued at March 31, 2012 and September 30, 2011, respectively; 18,271,568 shares outstanding at March 31, 2012 and 18,603,889 shares outstanding at September30, 2011 Preferred stock, no par value; 10,000,000 shares authorized - - Additional paid-in capital Treasury stock, at cost; 1,587,651 shares at March 31, 2012 and 1,255,330 shares at September30, 2011 ) ) Unearned compensation – ESOP ) ) Retained earnings Accumulated other comprehensive loss – net unrealized holding losses on securities available for sale, net of tax ) ) Total stockholders’ equity Commitments and contingencies Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Six Months Ended March 31, March 31, Interest and dividend income: Loans receivable $ Mortgage-backed securities and collateralized mortgage obligations Federal Home Loan Bank Stock Other investment securities available for sale Interest-bearing deposits in other financial institutions Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses, not covered under FDIC loss sharing agreements Provision for covered loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Gain on securities available for sale - - Total impairment losses on securities ) Portion of losses recognized in other comprehensive income - - Net impairment losses recognized in earnings ) Bank owned life insurance Gain on sale of loans and loan servicing release fees Loan servicing fees Brokerage commissions FDIC receivable for loss sharing agreements accretion Other Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy FHLB advance prepayment penalty - - - Legal and professional Marketing Federal insurance premiums and other regulatory fees Net cost of operations of real estate owned Furniture and equipment Postage, office supplies and printing Core deposit intangible amortization expense Other Total noninterest expenses Income before income taxes Income tax expense ) ) Net income $ Basic net income per share $ Diluted net income per share $ Weighted average number of common shares outstanding Weighted average number of common and potential common shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. 4 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended Six Months Ended March 31, March 31, Net income $ Less reclassification adjustment for net gains realized in netincome, net of taxes of $0, $0, $244,181 and $65,946, respectively - - ) ) Net unrealized holding gains (losses) on investment and mortgage securities available for sale arising during the year, net of taxes of $(279,595), $(473,960), $98,020 and $(113,470), respectively ) Noncredit portion of other-than-temporary impairment losses recognized in earnings, net of taxes of $(66,878), $(86,078), $(105,478) and $(86,078), respectively Comprehensive income $ 5 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Common stock Number of shares Amount Additional paid-in capital Treasury stock Unearned compensation ESOP Retained earnings Accumulated other comprehensive income (loss) Total stockholders' equity Balance at September30, 2010 $ $ $ ) $ ) $ $ ) $ Net income — Change in unrealized loss on securities — Dividends paid, $0.20 per share — ) — ) Allocation of ESOP common stock — Vesting of restricted shares — — ) — — — Stock based compensation expense — - — Balance at September 30, 2011 $ $ $ ) $ ) $ $ ) $ Net income — Change in unrealized loss on securities — ) ) Dividends paid, $0.05 per share — ) — ) Allocation of ESOP common stock — Vesting of restricted shares — Stock based compensation expense — Repurchase of Shares — — — ) — — — ) Balance at March 31, 2012 $ $ $ ) $ ) $ $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 6 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Provision for loan losses, not covered under FDIC loss sharing agreements Provision for covered loan losses Depreciation and amortization Accretion and amortization of premiums and discounts, net Accretion of fair value discounts related to covered loans ) ) Accretion of fair value discounts related to FDIC receivable ) ) Gain on sale of loans and loan servicing release fees ) ) Proceeds from sale of loans Originations and purchases of loans held for sale ) ) Gain on sale of securities ) ) Other-than-temporary impairment-securities Write down of real estate owned (Gain) loss on sale of real estate owned ) Recovery payable to FDIC on other real estate owned gains - ) Restricted stock award expense Stock option expense Increase in cash surrender value on bank owned life insurance ) ) Changes in assets and liabilities: Increase in accrued interest and dividends receivable ) ) Decrease in other assets Decrease in other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sales of securities available for sale Principal collections on securities available for sale Purchase of securities available for sale ) ) Proceeds from calls of securities available for sale Proceeds from redemption of FHLB stock Net decrease in loans receivable Net decrease in FDIC receivable Proceeds from sale of real estate owned Purchases of premises and equipment ) ) Net cash provided by investing activities See accompanying notes to unaudited condensed consolidated financial statements. 7 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) Six Months Ended March 31, Cash flows from financing activities: Dividends on restricted stock awards - ) Purchase of treasury stock ) - Dividends paid ) ) Decrease in deposits ) ) Principal payments on Federal Home Loan Bank advances ) ) Net decrease in advance payments by borrowers for taxes and insurance - ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ Supplemental disclosure of noncash activities: Real estate acquired through foreclosure of collateral on loans receivable $ $ Write down of real estate owned reimbursed by the FDIC $ $ - Provision for covered loan losses reimbursed by the FDIC $ $ Issuance of common stock under stock benefit plan $ $ Unrealized gain (loss) on securities available for sale, net $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 8 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1: Nature of Operations Charter Financial Corporation (“Charter Financial” or the “Company”), a federally chartered corporation, was organized on October16, 2001 by CharterBank (the “Bank” ), to become the mid-tier holding company for the Bank in connection with the Bank’s reorganization from a federal mutual savings and loan association into the two-tiered mutual holding company structure. In connection with the reorganization, the Company sold 3,964,481 shares of its common stock to the public, representing 20% of the outstanding shares at $10.00 per share, and received net proceeds of $37.2 million. An additional 15,857,924 shares, or 80% of the Company’s outstanding shares, were issued to First Charter, MHC, the Bank’s federally chartered mutual holding company. In January 2007, Charter Financial repurchased 508,842 shares of its common stock at $52.00 per share through a self-tender offer. Following the stock repurchase, Charter Financial delisted its common stock from the NASDAQ Global Market and deregistered its common stock with the Securities and Exchange Commission. Between January 2007 and September 2009 Charter Financial repurchased 1,186,858 additional shares of its common stock. In September 2010, through an incremental offering, the Company issued 4,400,000 shares with net proceeds of $26.6 million, and First Charter, MHC canceled 4,400,000 shares of Company stock that it held.On September 27, 2011, Charter Financial announced a 5% stock repurchase plan with repurchased shares being held in treasury and available for general corporate purposes.For the six months ended March 31, 2012, 335,321 shares have been repurchased at a cost of $3,118,014. Period Total number of shares purchased Average price paid per share Total number of shares purchased as part of publicly announced program (1) Maximum number of shares that may yet be purchased under the program (1) October 2011 $ November 2011 December 2011 January 2012 - - - February 2012 - - - March 2012 - Total $ On September 27, 2011, the Company’s Board of Directors approved a 5% stock repurchase plan.Repurchases will be made through open market purchases, block trades, unsolicited negotiated transactions, pursuant to a 10b5-1 trading plan or any manner that complies with the provisions of the Securities Exchange Act of 1934.Repurchased shares will be held in treasury and will be available for general corporate purposes. As of March 31, 2012, First Charter, MHC owned 11,457,924 shares of the Company’s common stock, representing approximately 62.5% of the Company’s 18,337,040 outstanding shares of common stock at that date. The remaining 6,879,116 shares of common stock, or approximately 37.5% of the outstanding shares of common stock, were held by the public. The Company's ability to pay dividends and the amount of such dividends is affected by the election of First Charter, MHC to waive the receipt of dividends declared by Charter Financial.First Charter, MHC has historically waived its right to receive most dividends on its shares of Charter Financial common stock, which means that Charter Financial has had more cash resources to pay dividends to its public stockholders than if First Charter, MHC had accepted such dividends.For the year ended September 30, 2011, First Charter, MHC waived $1.7 million of dividends with permission of the OTS.The Dodd-Frank Act now requires federally chartered mutual holding companies to give the Federal Reserve Bank (FRB) notice before waiving the receipt of dividends.In the past, the FRB generally has not allowed dividend waivers by mutual holding companies and, there can be no assurance that the FRB will approve dividend waivers by First Charter, MHC in the future, or what conditions the FRB may place on any dividend waivers.The FRB recently granted permission to First Charter, MHC permission to waive the March 2012 quarter dividend. Charter Financial declared a dividend on April 24, 2012 payable May 25, 2012. For the quarter ended March 31, 2012, the declaration of cash dividends by Charter Financial of $0.05 per common share will result in payment of $150,000 in cash dividends to First Charter, MHC and $342,000 in cash dividends to public shareholders. 9 Note 2: Basis of Presentation The accompanying unaudited interim consolidated financial statements of Charter Financial Corporation and subsidiary include the accounts of the Company and the Bank as of March 31, 2012 and September 30, 2011 (derived from audited financial statements), and for the three and six-month periods ended March 31, 2012 and 2011. All intercompany accounts and transactions have been eliminated in consolidation. The unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the unaudited interim consolidated financial statements include all necessary adjustments, consisting of normal recurring accruals, necessary for a fair presentation for the periods presented. The results of operations for the three and six-month periods ended March 31, 2012 are not necessarily indicative of the results that may be expected for the entire year or any other interim period. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans, the estimates used for fair value acquisition accounting and the Federal Deposit Insurance Corporation receivable for loss sharing agreements, estimate of expected cash flows on purchased impaired and other acquired loans, and the assessment for other-than-temporary impairment of investment securities, mortgage-backed securities, and collateralized mortgage obligations.Certain reclassifications of 2011 balances have been made.These reclassifications did not change net income. Note 3: Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued an update to the accounting standards for amendments to achieve common fair value measurements and disclosure requirements in U.S. generally accepted accounting principles (“GAAP”) and International Financial Reporting Standards (“IFRS”). This update, which is a joint effort between the FASB and the International Accounting Standards Board (“IASB”), amends existing fair value measurement guidance to converge the fair value measurement guidance in U.S. GAAP and IFRS. This update clarifies the application of existing fair value measurement requirements, changes certain principles in existing guidance and requires additional fair value disclosures. The update permits measuring financial assets and liabilities on a net credit risk basis, if certain criteria are met, increases disclosure surrounding company determined market prices (Level 3) financial instruments, and also requires the fair value hierarchy disclosure of financial assets and liabilities that are not recognized at fair value in the financial statements, but are included in disclosures at fair value. The adoption of this update as of January 1, 2012 did not have a material impact on the Company’s financial statements. In June 2011, the FASB issued an update to the accounting standards relating to the presentation of comprehensive income. This update amends current accounting standards to require that all nonowner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. Additionally, the update requires entities to present, on the face of the financial statements, reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement or statements where the components of net income and the components of other comprehensive income are presented; however, in December 2011, FASB deferred this requirement until a later date yet to be determined. The option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated.The adoption of this update as of January 1, 2012 did not have a material impact on the Company’s financial statements. In September 2011, the FASB issued an update to the accounting standards relating to testing goodwill for impairment. This guidance allows companies to waive comparing the fair value of a reporting unit to its carrying amount in assessing the recoverability of goodwill if, based on qualitative factors, it is not more likely than not that the fair value of a reporting unit is less than its carrying amount.This update will be effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Management is evaluating the impact of this update on the Company’s consolidated financial statements. 10 Note 4: Federally Assisted Acquisition of The First National Bank of Florida On September 9, 2011, the Bank purchased substantially all of the assets and assumed substantially all the liabilities of The First National Bank of Florida (FNB) from the FDIC, as Receiver of FNB. FNB operated eight commercial banking branches and was headquartered in Milton, Florida. The FDIC took FNB under receivership upon its closure by the Office of Controller of Currency. The Bank’s bid to purchase FNB included the purchase of substantially all FNB’s assets at a discount of $28,000,000 in exchange for assuming all FNB deposits and certain other liabilities. No cash, deposit premium or other consideration was paid by the Bank. The Bank and the FDIC entered into loss sharing agreements regarding future losses incurred on loans and other real estate acquired through foreclosure existing at the acquisition date. Under the terms of the loss sharing agreements, the FDIC will reimburse the Bank for 80 percent of net losses on covered assets. The term for loss sharing on residential real estate loans is ten years, while the term for loss sharing on non-residential real estate loans is five years in respect to losses and eight years in respect to loss recoveries. As a result of the loss sharing agreements with the FDIC, the Bank recorded a receivable of $51,555,999 at the time of acquisition. The loss share agreements include a true-up payment in the event FNB’s losses do not reach the FDIC’s total intrinsic loss estimate, as defined in the loss sharing agreement, of $59,483,125. On September 9, 2021, the true-up measurement date, CharterBank is required to make a true-up payment to the FDIC equal to 50 percent of the excess, if any, of the following calculation: A-(B+C+D), where (A) equals 20 percent of the Total Intrinsic Loss Estimate, or $11,896,625; (B) equals 20 percent of the Net Loss Amount; (C) equals 25 percent of the asset (discount) bid, or ($7,000,000); and (D) equals 3.5 percent of total Shared Loss Assets at Bank Closing or $7,380,467. Current loss estimates indicate that no true-up payment will be payable to the FDIC. Our FDIC assisted acquisitions of Neighborhood Community Bank (“NCB’) and McIntosh Commercial Bank (“MCB”) are not subject to true-up payments. The acquisition of FNB was accounted for under the acquisition method of accounting. The statement of net assets acquired and the resulting acquisition date purchase gain is presented in the following table. As explained in the explanatory notes that accompany the following table, the purchased assets, assumed liabilities and identifiable intangible assets were recorded at the acquisition date fair value. Fair values are preliminary and subject to refinement for up to one year after the closing date of the acquisition as additional information regarding the closing date fair values become available. Noninterest income includes a pre-tax gain on acquisition of $1,095,003. The amount of the gain is equal to the excess of the fair value of the recorded assets over the fair value of liabilities assumed. The following table shows adjustments to the fair value of the assets and liabilities acquired and the resulting gain from the FNB acquisition as of September 9, 2011. As Recorded by FNB Fair Value Adjustments As Recorded by CharterBank Assets: Cash and due from banks $ $ (a) $ FHLB and FRB stock — Investment securities available for sale ) (b) Loans, net of unearned income ) (c) Other real estate owned ) (d) FDIC receivable for loss sharing agreements — (e) Core deposit intangible — (f) Other assets ) (g) Total assets acquired $ $ ) $ Liabilities: Deposits — Deferred tax liability — (j) Other liabilities (i) Total liabilities assumed $ $ $ Excess of assets acquired over liabilities assumed $ (h) Aggregate fair value adjustments $ ) Net assets of FNB acquired $ 11 (a) –
